Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The monodirectional peer to peer Bluetooth communication channel as recited in claims 16 and 25 are considered new matter.  The Bluetooth beacon as original disclosed does not limited to a monodirectional communication channel.  For instance, a protocol data unit (PDU) types can be an ADV_SCAN_IND type, which is a two way communication system with a beacon.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (2013/0166049) in view of Garland (2014/0002663).
 	Regarding claim 16, Werner discloses a platform configured to identify and track a wearable timing device (102) worn by a participant in a sporting event as the participant traverses a race course (Fig. 2) of the sporting event, the platform comprising: 
a wireless Bluetooth sensor network (par. 24 and 30) configured to operate with the participant wearable timing device, said sensor network being configured as a monodirectional peer to peer Bluetooth communications channel to convey sporting event participation data as the participant traverses the race course (par. 38-40); and 
a processor configured to:
upload the participation data to the platform through the Bluetooth sensor network (par. 40); 
time the participant in the sporting event using the participant's wearable timing device without relying on RFID technology (par. 38 and 39).
However, Werner does not disclose the photo zone including a communications hub and a camera; and initiate an image capture with said camera as the participant approaches the photo zone to provide the participant with their participation image taken during the sporting event as claimed.  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Werner with Garland so that the photo of the participant could be taken automatically based on the Bluetooth tracking networks.  By automatically taking pictures of the participant(s), moments of a sport event could be captured and recorded for later viewing or sharing on the social media without input of a user.  This increases the fun factor of the sport.  Thus, in addition of Garland’s teaching statement, the combination of Werner and Garland would have been obvious.
Regarding claim 17, Werner discloses the monodirectional peer to peer Bluetooth communications channel is configured to convey the participation data from a stationary point along the race course (note 200 in Fig. 3).
Regarding claim 18, Werner discloses said wearable timing device includes GPS circuitry (par. 27).
Regarding claim 19, Werner discloses said wireless sensor network is configured to operate with a plurality of smartphones configured to receive the sporting event participation data from said monodirectional peer to peer Bluetooth communications channel (par. 29).
Regarding claim 20, Garland discloses said processor is configured to upload the participation image to the wearable timing device (note step 41 in Fig. 4 and par. 59).  It should be noted that both Werner and Garland use the mobile phone for communication.

	Regarding claim 22, Garland or Werner does not disclose that the processor is configured to overlay the participation image with sport event time and placement data of the participant.  However, Garland teaches that the photos can be edited or manipulated in the well known conventional ways, such as overlaying new photos over archived photos (par. 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlay participation image with sport event time and placement data of the participant to perform the well known functions as claimed.  This photo manipulation is considered a matter of obvious design choice and would have been obvious to a skill in the art.
	Regarding claim 23, Werner discloses the wearable device is a timing chip (par. 39).
	Regarding claim 24, Werner does not disclose the wearable device is eyewear as claimed.  However, Werner teaches that the portable fitness monitoring device 102 can be any known wearable device (par. 26).  The examiner takes Official Notice that using an eyewear device, such as virtual glasses or goggles, as a mobile device is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known eyewear virtual glasses as the portable fitness monitoring device.
	Regarding claims 25-27, in addition of rejections above, Werner inherently includes the registering step as claimed (note par. 24).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422